                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                NORTHERN DIVISION


KATE LINDSEY,                                 )
          Plaintiff,                          )
                                              )               JUDGMENT
                   v.                         )
                                              )               Case No. 2:20-CV-50-KS
KILOLO KIJAKAZI,,                             )
Commissioner of Social Security,              )
             Defendant.                       )
                                              )

DECISION BY THE COURT.

IT IS ORDERED, ADJUDGED AND DECREED

Upon stipulation and agreement of the parties, it is ORDERED that Defendant pay to
Plaintiff $5,500.00, in full satisfaction of any and all claims arising under the Equal Access to
Justice Act, 28 U.S.C. § 2412. In addition, Plaintiff shall be compensated for the filing fee of
$400.00 from the Treasury Judgment Fund.

This judgment filed and entered on 9/10/2021, with service upon the following:

Robert W. Gillikin
W. Everett Lupton
 Plaintiff’s counsel
electronically served


Cassia W. Parson
Defendant’s counsel
electronically served

                                                      PETER A. MOORE, III
                                                      CLERK, U.S. DISTRICT COURT


Date: 9/10/2021                                       /s/ Shelia D. Foell
                                                      Deputy Clerk of Court



          Case 2:20-cv-00050-KS Document 29 Filed 09/10/21 Page 1 of 1
